  Case 2:18-cv-02625-JAK-AS Document 41 Filed 12/10/18 Page 1 of 1 Page ID #:294

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.    LA CV18-02625 JAK (ASx)                                          Date        December 10, 2018
 Title       Wongab Corporation v. Target Corporation, et al.




 Present: The Honorable           JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                  Andrea Keifer                                              Alex Joko
                  Deputy Clerk                                      Court Reporter / Recorder
          Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                  Justin M. Gomes                                        Matthew L. Seror
                                                                         William F. Holbrow


 Proceedings:            MARKMAN HEARING

The Markman hearing is held. At the outset, the Court provides the parties with a tentative ruling and
permits counsel time to review the ruling prior to giving their respective presentations.

The hearing resumes on the record. Counsel address the Court, and state that they do not dispute the
proposed constructions in the tentative ruling with one exception. That dispute concerns the Court’s
construction of the term “ground organization” in a manner with which both disagree. The Court states
its view that it will adopt its tentative claim constructions with respect to all of the undisputed claim
terms, which leaves open only the construction of the term “ground organization.” Counsel state that
they believe that they can agree to a proposed construction of this term that is different than the one
previously submitted and that takes into account the concerns stated in the tentative ruling.
Consequently, they are directed to file a joint report by December 14, 2018 stating whether they have
reached agreement as to a revised construction for the term “ground organization.” If they have
reached an agreement, it shall be stated in the joint report. Upon receiving the joint report, the Court will
determine whether to accept that proposed definition or to modify it. In light of the foregoing, the
Markman issues are taken UNDER SUBMISSION, and a ruling will issue that will adopt the Court’s
presently proposed constructions of the undisputed terms and what may be a different version of the
definition of the term “ground organization” based on a review of the joint statement by the parties. The
tentative rulings are returned to the Clerk

IT IS SO ORDERED.
                                                                                                  :        10

                                                             Initials of Preparer    ak




                                                                                                      Page 1 of 1
